Citation Nr: 1413741	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  05-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability, characterized as right ankle instability, from January 13, 2003 to August 23, 2010; and in excess of 20 percent from November 1, 2010 forward (excluding a period from August 24, 2010 to October 31, 2010, during which time a temporary total rating was in place).

2.  Entitlement to an initial rating in excess of 20 percent for a right knee disability, characterized as right chondromalacia patella, from August 21, 1987 to August 23, 2010; and in excess of 30 percent from August 24, 2010, forward.  

3.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability, characterized as degenerative joint disease.

4.  Entitlement to an initial rating in excess of 20 percent for a low back disability, characterized as osteoarthritis.  

5.  Entitlement to an initial rating in excess of 30 percent for a stomach condition.

6.  Entitlement to an effective date prior to January 13, 2003, for the award of service connection for a left ankle disability. 

7.  Entitlement to an effective date prior to March 30, 2004, for the award of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active duty for training with the Marine Corps Reserve from June 22 to September 13, 1982, and from July 11 to September 15, 1983, followed by other periods of active duty for training and inactive duty training.  VA has awarded  service connection for disability incurred during the training periods mentioned above.  These military training periods then became "active military service" by virtue of disabilities incurred therein (see 38 C.F.R. § 3.6(a) (2013)) and the reservist has achieved "Veteran" status for VA benefits purposes.  See 38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2013). 

This appeal to the Board of Veterans' Appeals (Board) arose from various RO rating decisions.

In a June 2003 rating decision, the RO, inter alia, granted service connection for right knee chondromalacia patella, assigning an initial 10 percent rating, effective August 12, 1987.  In a subsequent rating action, the RO assigned a higher, 30 percent rating from August 24, 2010.

In a January 2005 rating decision, the RO granted service connection right ankle instability and assigned an initial, 10 percent rating, effective January 17, 2003.  In a July 2007 rating decision, the RO granted service connection for a stomach condition, and assigned an initial 30 percent rating. 

Also giving rise to the appeal is a December 2009 rating action in which the RO granted service connection for a left ankle disability, and assigned an initial 10 percent rating. effective from January 17, 2003; as well as granted service connection for a low back disability, and assigned an initial 20 percent rating was assigned, effective March 30, 2004.  In a June 2012 rating action, the effective date for the award of grant of service connection for both of the Veteran's ankle disabilities was corrected to January 13, 2003.  

This case was previously before the Board in February 2012, at which time the appeal also included a claim for service connection for a left knee disability, as well as a claim for an effective date prior to January 13, 2003, for the assignment of a 10 percent rating for a right ankle disability.  The service connection claim for a left knee disability was granted in a June 2012 Board decision and that claim is no longer in appellate status.  In the February 2012 Board decision, an effective date prior to January 13, 2003, for the assignment of a 10 percent rating for a right ankle disability was denied.  Those matters are no longer before the Board.

For reasons expressed below, the matters remaining on appeal are being remanded to the RO.  VA will notify the Veteran when further action is required.


As a final preliminary matter, the Board notes that service connection claims for depression (June 2012) and posttraumatic stress disorder (January 2013), as well as increased rating claims for service-connected disabilities of the left knee and hips, and a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), appear have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


REMAND

In May 2009, the Veteran presented testimony during a Board hearing before a Veterans Law Judge at the RO.

In a letter issued on January 14, 2014, the Board advised her that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  She was advised that the law required that the Veterans Law Judge who conducted a hearing on appeal must participate in any decision made on that appeal, pursuant to 38 U.S.C. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2013).  

On January 20, 2014, the Veteran responded to the Board's letter, requesting a video-conference hearing with a different Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules video-conference hearings, a remand of these matters to the RO for the requested hearing is warranted. 


Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


